DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to applicant's communication of February 7, 2022. The rejections are stated below. Claims 1-22 are pending and have been examined.


Response to Amendment/Arguments
2. 	Applicant’s arguments concerning 35 U.S.C. 101 have been considered but are not persuasive.   Applicant argues “1. Step 2A (Prong One): The claims are patent eligible because they do not recite a mathematical concept, a method of organizing human activity, or a mental process”.  The rejection follows the method established by the courts and resulting Examination guidelines by comparing the claims to those ideas which the courts have previously found as abstract.  In this, a determination of what claim elements fall under the abstract idea under Step 2A of the analysis.  The court has demonstrated that certain limitations may further describe the abstract idea but do nothing to render it any less abstract.  The rejection merely follows the example set forth by the courts in determining which elements of the claim are part of the independently abstract idea.  The claims are similar to "pricing a capital preservation and retirement income" and are therefore directed toward an abstract idea of pricing a capital preservation and retirement income, which falls under the grouping of “certain methods of organizing human activity… fundamental economic practice” (see MPEP 2106.04(2), citing Bancorp Servs., LLC v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266 1280 (Fed. Cir. 2012).
The patentee in Bancorp claimed methods and systems for managing a life insurance policy on behalf of a policy holder, which comprised steps including generating a life insurance policy including a stable value protected investment with an initial value based on a value of underlying securities, calculating surrender value protected investment credits for the life insurance policy; determining an investment value and a value of the underlying securities for the current day; and calculating a policy value and a policy unit value for the current day. 687 F.3d at 1270-71, 103 USPQ2d at 1427. The court described the claims as an "attempt to patent the use of the abstract idea of [managing a stable value protected life insurance policy] and then instruct the use of well-known [calculations] to help establish some of the inputs into the equation." 687 F.3d at 1278, 103 USPQ2d at 1433 (alterations in original) (citing Bilski).  Further, the court noted that the specific computer components are no more than objects on which the claimed methods operate, and that the central processor is nothing more than a general purpose computer programmed in an unspecified manner. Id. at 1064.  Additionally, the court noted that “although it would be inefficient to do so, the steps for tracking, reconciling and administering a life insurance policy with a stable value component can be completed manually. ”According to Applicant’s specification the invention is directed towards systems and methods to improve identification and forecasting of the correct personal information (0010).  Using a computer to for to improve identification and forecasting of the correct personal information does not improve the technology but improves business which by definition renders the claim non-statutory.  Improving of identification and forecasting of the correct personal information is not limited to technology and does not solve a technical problem.  Similarly, the present claims are directed towards improving identification and forecasting of the correct personal information.  The fact that the determining and normalizing (analysis is done by computer) is mere using a computer as a tool to perform the abstract idea and/or linking the abstract idea to a particular environment (computer environment). Examiner notes that the improvements discussed are to the abstract idea of towards improving of identification and forecasting of the correct personal information itself and do not result in any computer functionality or technical/technology improvement. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. 

Applicant argues “2. Step 2A (Prong Two): The recited claims are integrated into a practical application”.  The courts have indicated mere automation of manual processes may not be sufficient to show an improvement in computer-functionality MPEP 2106.05(a).  Improving identification and forecasting of the correct personal information is not limited to technology and does not solve a technical problem.  Computer implementation does not result in any computer functionality or technical/technology improvement.  Examiner notes that the improvements discussed are to the abstract idea of towards improving identification and forecasting of the correct personal information itself and do not result in any computer functionality or technical/technology improvement. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. 

Applicant argues “3. Step 2B: The claims were not well-understood, conventional, or routine”. As discussed with respect to Step 2A Prong Two, the additional elements in the claims amount to no more than mere instructions to apply the exception using generic computer components. The additional elements are recited at a high level of generality. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Nevertheless, the rejection provides evidence in the form of citations to court cases discussed in MPEP 2106.05 as well as the July 2015 publication discussing well-understood, routine, and conventional activities.

Claim Rejections - 35 USC § 101
3	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of associating demographic data about a person without significantly more. 
The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent Claims 11 and 21.
Claim 1 is directed to a method which is one of the four statutory categories of invention (Step 1: YES).
The claim 1 recites a computer-implemented method for associating demographic data about a person, comprising:    
receiving, from a plurality of different data sources, a plurality of different values for a same property describing the person;

determining whether any of the plurality of different values represent a same attribute;
generating a training data set in response to the determination whether any of the plurality of different values represent the same attribute, the generating the training data set comprising:
determining which of one of the values determined to represent the same attribute most accurately represent the same attribute,
normalizing a format of the plurality of different values, when normalizing comprises modifying the format of at least one of the plurality of different values to match a format of the determined value most accurately represents the same attribute, and
linking those values determined to represent the same attribute;
 training a plurality of machine learning models using the generated training data set, each of the plurality of machine learning models utilizing a different type of machine learning algorithm, 
wherein the plurality of machine learning models comprises one or more of logistic regression, naive Bayes, elastic nets, neural networks, Bernoulli naive Bayes, multimodal naive Bayes, nearest neighbor classifiers, and support vector machines; and
a tester implemented on the computing device and configured to evaluate an accuracy of the plurality of models using available training data and select a model from the plurality of models determined based on the evaluated accuracy. The claim also recite training a plurality of machine learning models using the generated training data set, each of the plurality of machine learning models utilizing a different type of machine learning algorithm, training a plurality of machine learning models using the generated training data set, each of the plurality of machine learning models utilizing a different type of machine learning algorithm, wherein the plurality of machine learning models comprises one or more of logistic regression, naive Bayes, elastic nets, neural networks, Bernoulli naive Bayes, multimodal naive Bayes, nearest neighbor classifiers, and support vector machines; and
a tester implemented on the computing device and configured to evaluate an accuracy of the plurality of models using available training data and select a model from the plurality of models determined based on the evaluated accuracy 
scheduling the generating, the determining which of one of the values determined to represent the same attribute most accurately represent the same attribute, the normalizing, and the linking, to conserve one or more of processor power and memory capacity” which does not necessarily restrict the claim from reciting an abstract idea. These limitations describe an abstract idea of associating demographic data about a person and corresponds to Certain Methods of Organizing Human Activity (commercial or legal interactions including marketing, advertising, sales activities, behaviors). Accordingly, the claim 1 recites an abstract idea (Step 2A: Prong 1: YES).
This judicial exception is not integrated into a practical application. The additional elements, e.g., recite training a plurality of machine learning models using the generated training data set, each of the plurality of machine learning models utilizing a different type of machine learning algorithm, training a plurality of machine learning models using the generated training data set, each of the plurality of machine learning models utilizing a different type of machine learning algorithm, wherein the plurality of machine learning models comprises one or more of logistic regression, naive Bayes, elastic nets, neural networks, Bernoulli naive Bayes, multimodal naive Bayes, nearest neighbor classifiers, and support vector machines; and
a tester implemented on the computing device and configured to evaluate an accuracy of the plurality of models using available training data and select a model from the plurality of models determined based on the evaluated accuracy are recited at a high level of generality. This generic limitation is no more than mere instructions to apply the exception using a generic computer component. Therefore, claim 1 is directed to an abstract idea without a practical application (Step 2A - Prong 2: NO).
These limitations describe an abstract idea of associating demographic data about a person and corresponds to Certain Methods of Organizing Human Activity (commercial or legal interactions). Accordingly, the claim 1 recites an abstract idea (Step 2A: Prong 1: YES).
This judicial exception is not integrated into a practical application. The additional element, e.g., computing device is recited at a high level of generality. This generic limitation is no more than mere instructions to apply the exception using a generic computer component. Therefore, claim 1 is directed to an abstract idea without a practical application (Step 2A - Prong 2: NO).
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (see MPEP 2106; see also USPTO: July 2015 Update: Subject Matter Eligibility):
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) (“Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.” (emphasis added));

ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) (“The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.”);

iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;

Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, claim 1 is not patent eligible (Step 2B: NO).

Similar arguments can be extended to other independent claims 11 and 21 hence claims 11 and 21 are rejected on similar grounds as claim 1.
The limitations of claims 2-10, 12-19, and 22 further define the abstract idea. 
In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)).

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789.  The examiner can normally be reached on Monday-Friday 9:30am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE/

/ERIC T WONG/Primary Examiner, Art Unit 3692